Dear Senator Romero:
On behalf of various government entities you have requested the opinion of this office on whether there is any applicable law that would prohibit a local governmental entity from "piggy-backing" onto a contract competitively bid by another political subdivision and which provides certain services and supplies in the event of a natural disaster.
La.R.S. 33:1321-1327 provides authority for purchases made jointly with other political subdivisions or purchases made under a viable contract previously entered into by another Louisiana political subdivision.  R.S.33:1323 states that this law should be construed liberally to accomplish greater economy and efficiency in the operation of local services and for the extension of such services.  Although our office takes an expanded view of "piggy-back" authorization the contract must be accepted as written at the same or lower price. It is therefore the opinion of this office that any governmental entity may "piggy-back" onto a previously bid and viable contract for the same services and supplies at the same or lower price and subject to the written consent of all parties.
We trust this answers your inquiry.  Please let us know if we may be of any further assistance to you in this matter.
Sincerely,
                             RICHARD P. IEYOUB Attorney General
                             BY: ___________________________ RICHARD L. McGIMSEY Assistant Attorney General
RPI/RLM/dam
Date Released: October 8, 2002